The record in this cause having been considered by the Court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered, ordered and adjudged by the Court that the order of the Circuit Court sustaining the motion to quash the writ of mandamus and dismissing the proceedings should be and the same is hereby reversed, and the Judge of the County Court directed to proceed to settle and sign the proposed bill of exceptions covering the matters necessary for a review of the point alleged as error wherein the trial court refused to admit in evidence the said return registry receipt with the necessary accompanying testimony and rulings of the court thereon, which testimony, so the alternative writ alleges, the trial judge admitted was substantially correct."
TERRELL, C. J. and WHITFIELD, STRUM, BROWN and BUFORD, JJ., concur.
ELLIS, J., not participating.